Title: From James Madison to Ebenezer Stevens, 1 August 1803
From: Madison, James
To: Stevens, Ebenezer


Sir.
Department of State August 1. 1803.
Mr. Cotton having waved his claim for the detention of the Ann Maria at Tunis, and exhibited the enclosed account against the United States for liquidation, and as the two latter items are founded on representations entirely opposite to your own statements, I have thought it most consistent with justice to the United States and Mr. Cotton, that you should enter into an amicable suit with him in the proper tribunal at New York; in which his right to compensation as stated in his account may be litigated and decided. If he chooses to avail himself of the reference to which you were authorised to agree by my letter of the 20th. June 1802, in preference to including it with the two other charges in the amicable suit, he may do it. I have &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosure not found. RC (misdated 6 Aug. 1803) offered for sale as item 172 in Charles Hamilton Catalogue No. 147 (1 July 1982).



   
   For Daniel Cotton’s claim, see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, pp. 322, 337–41.



   
   JM no doubt meant his letter to Stevens of 28 June 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:347).


